DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This case is a continuation of case 14/316,939, now allowed patent no 10755110.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable subject matter 
Based on the foregoing reasons, Claims 1-25 filed 08/24/2020, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method of assisting a driver in maneuvering a vehicle with a trailer hitched to the vehicle by using a camera used to capture image data rearward of the vehicle. The method includes the step of estimating a trailer angle relative to a longitude axis of the vehicle and the vehicle’s steering angle and determine a steering wheel angle error to use to make adjustments in subsequent determinations of the estimated trailer angle
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
comparing the estimated vehicle steering wheel angle to an actual steering wheel angle of the equipped vehicle to determine a steering wheel angle error; and 

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Lavoie (US 20140303847 A1)  teaches a trailing backup assistant system that employs a camera and a hitch angle sensor
Dattilo (US 20080162000 A1) teaches a system that generates an error value based on the actual steering direction of the vehicle and an angle of a steering wheel
Kossira (US 20140136052 A1) teaches a system that utilizes an error angle system that to correct the drawbar angle estimate determined in a previous computation.

 The patent trial and appeal board reversed a rejection of an independent claim of a parent case 14/316,939 under 35 U.S.C. 103 in view of the combination of Lavoie, Dattilo and Kossira.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486